DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  (America Invents Act). As a result, Applicant is encouraged to review the AIA  in the MPEP. Applicant should also note that the wording, requirements, and statutes may have some subtle changes from actions and requirements prior to AIA .

Amendments
The amendments of April 13, 2022 are hereby acknowledged and entered.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claims Pending
Applicant has cancelled claim 4 and added new claim 15.
Claims 1-3, 5-15 are pending.

Objection to the Specification
Applicant has amended the title of the specification as requested in the action filed on January 14, 2022. 

Information Disclosure Statement
The Information Disclosure Statement filed on April 13, 2022, has been acknowledged and considered. The Examiner has made corrections to the IDS that were identified and is submitted with this action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 remains rejected under 35 U.S.C. 112, (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
Claim 10 recites the limitation “the LED light source” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

All other cited claims depend directly or indirectly from rejected claims and are, therefore, also rejected under U.S.C. 112 (b) for the reasons set forth above.


Double Patenting
Claims 1-2 and 5-14 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5-14 of co-pending Application No. 17/384,714 have been withdrawn in view of the terminal disclaimer filed on April 13, 2022.  

Claims 1, 5, 7 and 9-12 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-13 of co-pending Application No. 17/384,724 have been withdrawn in view of the terminal disclaimer filed on April 13, 2022.  

Claims 1-14 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,032,975 have been withdrawn in view of the terminal disclaimer filed on April 13, 2022.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 7-8 and 12 remains rejected and newly added claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bilodeau, S. et al. (“An Update on Plant Photobiology and Implications for Cannabis Production,” Frontiers in Plant Science, Vol.1, pages 1-15, March 2019) for reasons set forth in the previous Office action which are restated below. Due to Applicant’s amendments of the claims, the rejection has been modified from the rejection as set forth in the Office action mailed January 14, 2022, as applied to claims 1-2, 5, 7-8 and 12. 

Applicant’s arguments April 13, 2022 have been fully considered but they are not persuasive. 

The claims are broadly drawn to a method for promoting accumulation of cannabinoid substances comprising adding an irradiation of a green light into an indoor growing environment of cannabis to improve the accumulation of levels and yields of THC and CBD and where the green light has a peak wavelength at 505-526 nm and having a combined irradiation with other wavelength bands and where the light source is a LED light source in the indoor growing environment and that the blue light has a peak wavelength at 440-460 nm and red light has a peak at 655-690 nm and where the green light lies at 515 nm.

Bilodeau et al. disclose that light properties play a critical role in secondary metabolite synthesis and accumulation (see abstract and pg. 10, left col., 2nd para bridging to top of right col.). Bilodeau et al. disclose that cannabinoids such as CBD and THC showed higher concentrations (i.e. improved yields) under LED light treatments (see pg. 10, top of right col. and TABLE 1). Bilodeau et al. also disclose using a LED as a light source in an indoor growing environment (pg. 9, left col.2nd para). Bilodeau et al. also discloses that LED has low heat emission which allows them to be placed in the plant canopy for maximum cannabinoid yields (pg. 11, left col. 1st para). Additionally, Bilodeau et al. disclose red light has a 650-670 nm (i.e. 655-690), blue light 450-520 nm (i.e. 440-460) and green light 520-560 nm (i.e. 505-526 and 515-523) (pg. 5, right col., page 6, right col., page 7, left col.). 

The light regulation method for promoting accumulation of THC and CBD by using red, blue and green irradiation in an indoor growing environment with LED as a light source as disclosed in Bilodeau et al. meet the limitations of claim 1 as the method comprises using a light regulation method for promoting accumulation of THC and CBD and thus anticipates the claimed invention.

Response to Arguments
Applicant’s arguments concerning the above art rejection have been fully considered but are not deemed to be persuasive.

It is noted to Applicant that the citations disclosed in the argument below (“See page 9, lines 383-384” and “See page 12, lines 541-544”) are unclear as they have the wrong page numbers and unclear as to what the “lines” represent as there are no lines present in the reference. Additionally, the citations disclosed have no nothing to do with the argument (see top of page 7 of Applicant’s response). However, in order to further prosecution, the Examiner will address the arguments below.

 Applicant argues (top of page 7 of response) “Applicant respectfully submits that Bilodeau fails to disclose the green light being applied for cannabis growth to improve yields of CBD and THC. First of all, Bilodeau fails to apply the greenlight 520-560 nm into the cannabis growth for improving yields of CBD and THC, nor does Bilodeau finds the best wavelength scope (505-526 nm) of green light for enhancing CBD and THC in cannabis growth.” 
This is not found persuasive because Bilodeau et al. teaches applying a light to cannabis that includes red and blue lights, which are not excluded from the claim given the open language of “comprising” as long as green light is applied. Bilodeau et al. also teach within the wavelength scope of 505-526 nm. Bilodeau et al. teach LEDs light sources which contain red, blue and green light and Applicant is claiming a combined irradiation with other wavelengths bands (see claim 2) which includes green light. The parameters that Applicant is claiming falls within the scope of the claim limitations of the green light. 

Applicant argues (top of page 7 of response) “Bilodeau discloses that “[in] cannabis plants, THC levels are negatively affected by the presence of green light (Mahlberg and Hemphill, 1983; Magagnini et al., 2018).” (See page 9, lines 383-384). This evidence that Bilodeau actually teaches away the use of green light for enhancing yields of THC.” “Furthermore, Bilodeau discloses that “THC percentages in C. sativa L. flowers were 9.5% and 15.4% for LEDs and HPS, respectively ... Other cannabinoids such as CBD and cannabigerol showed higher concentrations under LED light treatments compared to HPS light.” (See page 12, lines 541-544). This shows that the THC percentage is not enhanced under LED light.”
This is not found persuasive. The Examiner acknowledges this statement “teaches away the use of green light for enhancing yields of THC”, pointed out by Applicant. However, according to Table 1 the HPS light source resulted in a THC at 9.5%, a RB LED light source resulted in a THC at 13-15% and a RGB LED light source resulted in a THC at 15.4% which contains a green light (emphasis added). In comparing the RB LED (red blue) and RGB (red green blue) LED, Bilodeau et al. shows that adding a green light increases the THC levels (emphasis added) and does not teach away the use of green light for enhancing THC yield. Additionally, the Magagnini results listed in Table 1 (cited in Bilodeau) were verified and shown in the Magagnini Fig. 2 (e) and (f). 
Regarding the statement  “Bilodeau discloses that “[in] cannabis plants, THC levels are negatively affected by the presence of green light (Mahlberg and Hemphill, 1983; Magagnini et al., 2018).”, this is dependent on the tissue that is being studied and the equipment used to measure the cannabinoid content. Magagnini et al recognized that the Mahlberg and Hemphill 1983 study was tethered by the technology available at the time and states “The research and equipment at that time was not specific enough to thoroughly explain the effect of wavelength areas on cannabinoid content” (page 21, bottom left col.).  Furthermore, Magagnini et al states that the 1983 study was measuring cannabinoid content only in young leaves [Magagnini et al, page 21, bottom of left column]. Magagnini understood the available technological methodologies of the 1983 study was not specific enough to determine the manipulation of different wavelengths and measure cannabinoid content in different tissues. As stated above, the results found in Fig. 2(e) and (f) correspond to Table 1 in Bilodeau and show that THC content increase with the use of LED lights and further increase when green light is included (RB=THC 13-15% and RGB=THC 15.4%). 
It is noted to Applicant that this statement “flowers were 9.5% and 15.4% for LEDs and HPS, respectively” appears to be a typographical error (see Table 1 and rebuttal to the argument supra). 

Therefore, the rejection is deemed proper and is maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 5-14 remains rejected and newly added claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bilodeau et al. (“An Update on Plant Photobiology and Implications for Cannabis Production,” Frontiers in Plant Science, Vol.1, pages 1-15, March 2019) in view of Hawley et al. (“Improving Cannabis Bud Quality and Yield with Subcanopy Lighting,” HortScience 53(11):1593-1599, 2018), Kim et al. (“Green-light Supplementation for Enhanced Lettuce Growth under Red-Blue-light-emitting Diodes,” HortScience 39(7):1617-1622, 2004), Runkle (“Growing Plants with Green Light,” Greenhouse Product News, June 2017, https://gpnmag.com/article/growing-plants-with-green-light/), Singh et al. (“LEDs for energy efficient greenhouse lighting,” Renewable and Sustainable Energy Reviews 49(2015):139-147) and Rechner et al. (“Can narrow-bandwidth light form UV-A to green alter secondary plant metabolism and increase Brassica plant defenses against aphids?”, PLOS ONE, November 30, 2017, pages 1-20) for reasons set forth in the previous Office action which are restated below. Due to Applicant’s amendments of the claims, the rejection has been modified from the rejection as set forth in the Office action mailed 14 January 2022, as applied to claims 1-3, and 5-14. 
Applicant’s arguments April 13, 2022 have been fully considered but they are not persuasive. 

The claims are broadly drawn to a light regulation method for promoting accumulation of cannabinoid substances by adding an irradiation of green light into an indoor growing environment of cannabis to improve the accumulation of levels and yields of THC and CBD, where the light source is an LED light source, where the green light peak wavelength is 505-526 nm  and the LED light source comprises 18-42% green light as well as 11.6-16.4% blue light and 46.4-65.6% red light and a combined irradiation with other wavelength bands or independent irradiation and where the blue light with a peak wavelength of 440-460 nm, a red light with a peak wavelength of 655-690 nm and a green light with a peak wavelength of 505-526 nm and where the ratio of the photon number of the blue light to the photon number of the red light is 1:4 and the LED light source is realized directly by a LED chip or by using the LED chip to excite a phosphor material and where the initial light intensity is 80 µmol/m2s and where a maximum light intensity is 1000 µmol/m2s and photoperiod is 10-16 h/d.

Regarding claims 1-2, 5, 7-8 and 12, Bilodeau et al. teach that light properties play a critical role in secondary metabolite (which reads on cannabinoids, THC and CBD) synthesis and accumulation (abstract and page 10, left col., 2nd para bridging to top of right col.). By manipulating LED light spectra, it is possible to minimize operation costs while maximizing cannabinoid yield, including tetrahydrocannabinol (THC) and cannabidiol (CBD) (see abstract and pg. 10, left col., 2nd para bridging to top of right col.). Bilodeau et al. disclose that cannabinoids such as CBD and THC showed higher concentrations (i.e. improved yields) under LED light treatments (see pg. 10, top of right col. and TABLE 1). Bilodeau et al. also disclose using a LED as a light source in an indoor growing environment (pg. 9, left col.2nd para). Bilodeau et al. also discloses that LED has low heat emission which allows them to be placed in the plant canopy for maximum cannabinoid yields (pg. 11, left col. 1st para). Additionally, Bilodeau et al. disclose red light has a 650-670 nm (i.e. 655-690), blue light 450-520 nm (i.e. 440-460) and green light 520-560 nm (i.e. 505-526 and 515-523) (pg. 5, right col., page 6, right col., page 7, left col.). Bilodeau et al. also teaches the cannabis plants have been grown under light intensities ranging from 300 to 2000 µmol/m2s (page 4, top of right col.).

Bilodeau et al.  do not teach that the LED light source is realized directly by a LED chip or by using the LED chip to excite a phosphor material or that the green light is 25-42% in the LED. 
Bilodeau et al. do not teach wherein the light source comprises 31-37% green light or that the green light is 25-42% in the LED.   Bilodeau et al. do not teach wherein the LED light source comprises 18-42% green light as well as 11.6-16.4% blue light and 46.4-65.6% red light, wherein the ratio of the photon number of the blue light to the photon number of the rid light is 1:4, or wherein the initial light intensity is 80 µmol/m2s and where a maximum light intensity is 1000 µmol/m2s and photoperiod is 10-16 h/d or wherein the green light lies at 515 nm..

Regarding claims 1, 5, and 11-12, Hawley et al. teach that using RGB light treatments greatly increased yield and concentrations of THC in cannabis bud tissue (see abstract; top of pg. 1595, middle and right col. bridging to top of pg. 1596; Table 2). Hawley et al. teach that LED lights were used in an indoor growing environment (pg. 1593, right col., last para).   Hawley et al. also teach the photosynthetic photon flux at 80 µmol/m2s and at 500 µmol/m2s (which reads on an initial light intensity is 80 µmol/m2s and a maximum of light intensity is 1000) and the photoperiod is 12 hours (i.e. 10-16 h/d) (see Table 1).

Regarding claims 2-3 and 6-9 and newly added claim 15, Kim et al. teach a green-light supplementation at 24% green light (500-600 nm) with the red and blue LEDs light treatment (see abstract and page 1618, left col., 2nd para). Additionally, as shown in Table 1 (see RGB column “Fraction (%)” and page 1620, right col., 3rd para), 15% is blue light (i.e. 11.6-16.4%), 61% is red light (i.e. 46.4-65.6%) and 24% green light (i.e. 18-42%) and which also shows that the blue light to red light ratio is 1:4.  Kim et al. also teach the blue light peak wavelength of 400-500 nm (440-460 nm), red light peak wavelength of 600-700 nm (i.e. 655-690 nm) and green light a peak wavelength of 500-600 nm (i.e. 505-526 nm) (page 1618, left col.1st para).

Regarding claims 13-14, Runkle teaches that using green light in LEDs at 25% to 50% (i.e. 25-42%) in plant growth applications. Runkle also teach that under higher proportions of green some experiments indicate that green light can actually promote extension growth similar to the effects of far-red radiation so the effects of green depend on its intensity, the crop and what other wavebands and intensities of light are delivered (see whole document). 

Regarding claims 2 and 10, Singh et al. teach that LED light source contains a LED chip (page 140, right col., 1st para). Singh et al. also teaches that LEDs as light sources for greenhouse lighting (i.e. indoor growing environment) can be sustainable and highly efficient (see abstract). LEDs can be placed closed to the crop surfaces without risk of overheating and stressing the plants (page 140, right col., 1st para). LEDs has the ability to control spectral composition of blue, green red, and far-red wavelengths (page 141, left col. 1st para). Singh et al. also teaches that green light contributes to plant growth and development and when used in combination red, blue and far-red lights (provided by LEDs) shows important physiological effects (page 142, bottom left col. bridging to top of right col.).

Regarding newly added claim 15, Rechner et al. teach that plants are treated with a green light that lies at 515nm (see abstract). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use a green light to promote accumulation of levels and yields of cannabinoid substances as taught in the cited references. It would have been obvious to use a green light that has a peak wavelength at 505-526 nm with an LED light source in an indoor growing environment to improve the accumulation of tetrahydrocannabinol (THC) and cannabidiol (CBD) as it was known that green light with the peak wavelength of 505-526 nm improves the accumulation of levels and yields of THC and CBD as taught in Bilodeau et al. and Hawley et al. which includes 15% blue light, 61% red light and 24% green light as taught in Kim et al.  and that the green light in LEDs contain 25-50% as taught in Runkle. Also, specifically using the green light for plant growth and development where the peak wavelength lies at 515 nm as taught in Rechner et al.

The person of ordinary skill would have found it obvious to combine the references because ordinarily skilled artisans would have recognized the reasons for combining the cited references which disclose known information regarding blue, green and red peak wavelengths and specifically green light in improving cannabinoid substance levels and would have known how to do so. The person of ordinary skill in the art would further have expected that the combination of references would improve levels and accumulation of cannabinoid substances because Bilodeau et al. and Hawley et al. each teach the benefits of using a green light effectively. Therefore, it would have been obvious to improve the accumulation of levels and yields of cannabinoid substances by adding a green light to the LED light source to obtain the claimed invention. 

One would have been motivated to manipulate the light spectrum, percentages and wavelengths of light to obtain the claimed invention because it was known in the art to use a green light at the claimed wavelengths and percentages to improve the accumulation of levels and yields of THC and CBD as taught in Bilodeau et al. and Hawley et al. Additionally, it would have been obvious to use a LED light source in an indoor growing environment because it was known that LED lights are energy efficient, has the ability to control spectral composition of blue, green, red and far-red wavelengths, can be placed close to crop surfaces without the risk of overheating and stressing the plants, reduction in watering and ventilation maintenance as taught in Singh et al. and LED light source has been used in cannabis production in an indoor growing environment as disclosed by Bilodeau et al. and Hawley et al.

Moreover, by the teachings of the cited references, it is apparent that one of ordinary skill in the art would have a reasonable expectation of success in using the method as it was commonly known in the art to use a green light with the claimed peak wavelength to improve the accumulation of levels and yields of cannabinoid substances as taught in the cited references.
 Therefore, one of ordinary skill would expect a reasonable expectation of success on obtaining the claimed invention. Thus, the invention, as a whole, would be clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.   

Response to Applicant’s Arguments
Applicant’s arguments concerning the above art rejection have been fully considered but are not deemed to be persuasive.

In response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant is reminded that it is the combination of teachings of Bilodeau et al., Hawley et al., Kim et al., Runkle, Singh et al. and Rechner et al., teach each of the limitations of the invention as claimed. 

It is noted to Applicant that the citations disclosed in the Bilodeau argument below (“See page 9, lines 383-384” and “See page 12, lines 541-544”) are unclear as they have the wrong page numbers and unclear as to what the “lines” represent as there are no lines present in the reference. Additionally, the citations disclosed have no nothing to do with the argument (see top of page 7 of Applicant’s response). However, in order to further prosecution, the Examiner will address the arguments below.

 Applicant argues (top of page 7 of response) “Applicant respectfully submits that Bilodeau fails to disclose the green light being applied for cannabis growth to improve yields of CBD and THC. First of all, Bilodeau fails to apply the greenlight 520-560 nm into the cannabis growth for improving yields of CBD and THC, nor does Bilodeau finds the best wavelength scope (505-526 nm) of green light for enhancing CBD and THC in cannabis growth.” 
This is not found persuasive because Bilodeau et al. teaches applying a light to cannabis that includes red and blue lights, which are not excluded from the claim given the open language of “comprising” as long as green light is applied. Bilodeau et al. also teach within the wavelength scope of 505-526 nm. Bilodeau et al. teach LEDs light sources which contain red, blue and green light and Applicant is claiming a combined irradiation with other wavelengths bands (see claim 2) which includes green light. The parameters that Applicant is claiming falls within the scope of the claim limitations of the green light. 

Applicant argues (top of page 7 of response) “Bilodeau discloses that “[in] cannabis plants, THC levels are negatively affected by the presence of green light (Mahlberg and Hemphill, 1983; Magagnini et al., 2018).” (See page 9, lines 383-384). This evidence that Bilodeau actually teaches away the use of green light for enhancing yields of THC.” “Furthermore, Bilodeau discloses that “THC percentages in C. sativa L. flowers were 9.5% and 15.4% for LEDs and HPS, respectively ... Other cannabinoids such as CBD and cannabigerol showed higher concentrations under LED light treatments compared to HPS light.” (See page 12, lines 541-544). This shows that the THC percentage is not enhanced under LED light.”
This is not found persuasive. The Examiner acknowledges this statement “teaches away the use of green light for enhancing yields of THC”, pointed out by Applicant. However, according to Table 1 the HPS light source resulted in a THC at 9.5%, a RB LED light source resulted in a THC at 13-15% and a RGB LED light source resulted in a THC at 15.4% which contains a green light (emphasis added). In comparing the RB LED (red blue) and RGB (red green blue) LED, Bilodeau et al. shows that adding a green light increases the THC levels (emphasis added) and does not teach away the use of green light for enhancing THC yield. Additionally, the Magagnini et al., results listed in Table 1 (cited in Bilodeau) were verified and shown in the Magagnini et al. Fig. 2 (e) and (f). 
Regarding the statement  “Bilodeau discloses that “[in] cannabis plants, THC levels are negatively affected by the presence of green light (Mahlberg and Hemphill, 1983; Magagnini et al., 2018).”, this is dependent on the tissue that is being studied and the equipment used to measure the cannabinoid content. Magagnini et al. recognized that the Mahlberg and Hemphill 1983 study was tethered by the technology available at the time and states “The research and equipment at that time was not specific enough to thoroughly explain the effect of wavelength areas on cannabinoid content” (page 21, bottom left col.).  Furthermore, Magagnini et al. states that the 1983 study was measuring cannabinoid content only in young leaves [Magagnini et al., page 21, bottom of left column]. Magagnini et al. understood the available technological methodologies of the 1983 study was not specific enough to determine the manipulation of different wavelengths and measure cannabinoid content in different tissues. As stated above, the results found in Fig. 2(e) and (f) correspond to Table 1 in Bilodeau et al. and show that THC content increase with the use of LED lights and further increase when green light is included (RB=THC 13-15% and RGB=THC 15.4%). 
It is noted to Applicant that this statement “flowers were 9.5% and 15.4% for LEDs and HPS, respectively” appears to be a typographical error (see Table 1 and rebuttal to the argument supra). 

Applicant argues (bottom of page 8 bridging to top of page 9) “Hawley is silent on applying the green light for cannabis growth to improve yields of CBD and THC, nor does Hawley find the best wavelength scope (505-526 nm) of green light for enhancing CBD and THC in cannabis growth.”
This is not found persuasive. In response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 Applicant is reminded that it is the combination of teachings of Bilodeau et al., Hawley et al., Kim et al., Runkle, Singh et al. and Rechner et al., that teach each of the limitations of the invention as claimed. 
Hawley et al. teach using RGB light treatments greatly increased yield and concentrations of THC in cannabis bud tissue, LED lights were used in an indoor growing environment,  the photosynthetic photon flux at 80 µmol/m2s and at 500 µmol/m2s (which reads on an initial light intensity is 80 µmol/m2s and a maximum of light intensity is 1000) and the photoperiod is 12 hours. Additionally, Hawley et al. teach applying a light that includes red and blue lights, which are not excluded from the claim given the open language of “comprising” as long as green light is applied.

Applicant argues (page 9 of response) “Kim is silent on applying the green light to promote growth of cannabis” and “fails to disclose the green light specifically promotes the accumulation of THC and CBD in cannabis.”
This is not found persuasive. In response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 Applicant is reminded that it is the combination of teachings of Bilodeau et al., Hawley et al., Kim et al., Runkle, Singh et al. and Rechner et al., that teach each of the limitations of the invention as claimed. 
Kim et al. teach a green-light supplementation at 24% green light (500-600 nm) with the red and blue LEDs light treatment which contain 15%  blue light, 61% red light and 24% green light and shows that the blue light to red light ratio is 1:4.  Kim et al. also teach the blue light peak wavelength of 400-500 nm (i.e. 440-460 nm), red light peak wavelength of 600-700 nm (i.e. 655-690 nm) and green light a peak wavelength of 500-600 nm (i.e. 505-526 nm). Additionally, Kim et al. teach applying a light that includes red and blue lights, which are not excluded from the claim given the open language of “comprising” as long as green light is applied.

Applicant argues (page 10 of response) “Runkle also fails to teaches the use of green light in the cannabis to enhance the yields of THC and CBD. By comparison, the use of green light in the present claim 1 would promote the accumulation of THC (tetrahydrocannabinol) and CBD (cannabidiol) in cannabis.
This is not found persuasive. In response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 Applicant is reminded that it is the combination of teachings of Bilodeau et al., Hawley et al., Kim et al., Runkle, Singh et al. and Rechner et al., that teach each of the limitations of the invention as claimed. 
Runkle is used to teach that the percentage of green light used in plant growth. 

Applicant argues (bottom of page 10 bridging to top of page 11 of response) “Accordingly, Singh is silent on applying the green light to promote growth of cannabis. “… Singh fails to disclose the green light specifically promotes the accumulation of THC and CBD in cannabis.
Since Singh fails to disclose the application of green light in cannabis and is silent on the accumulation of THC and CBD in cannabis, one of ordinary skill in the art would have no reason to know the green light promoting the accumulation of THC and CBD in cannabis. 
This is not found persuasive. In response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 Applicant is reminded that it is the combination of teachings of Bilodeau et al., Hawley et al., Kim et al., Runkle, Singh et al. and Rechner et al., that teach each of the limitations of the invention as claimed. 
Singh et al. was applied to the rejection in teaching that LED light source contains a LED chip. Additionally, Singh et al. teach that LED light sources are used in indoor growing environments, is sustainable and highly efficient. Singh et al. also teach that green light contributes to plant growth and development when used in combination of red, blue and far-red lights. 

Additionally, Applicant discloses (bottom of page 11 bridging to top of page 12) that “Claim 15 is newly added to recite the limitation that “the peak wavelength of the green light lies at 515 nm.” Applicant respectfully submits that none of cited references disclose the use of green light having a peak wavelength 515 nm in the cannabis growth to enhance yields of THC and CBD.”

This  statement is not found persuasive because the rejection supra has been modified from the rejection as set forth in the Office action mailed 14 January 2022 to include the limitation of claim 15. 

Therefore, the rejection is deemed proper and is maintained.

Summary
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN MCCORMICK EWOLDT whose telephone number is (571)272-0981.  The Examiner can normally be reached on M-TH 5:30-4.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSAN MCCORMICK EWOLDT/Primary Examiner, Art Unit 1661